             Case 2:18-cv-03188-PBT Document 48 Filed 08/11/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                         :
    CHARLES BURDSALL,                                    :
                                                         :
                       Plaintiff,                        :            CIVIL ACTION
                                                         :
                v.                                       :            NO. 18-3188
                                                         :
    WEST WHITELAND TOWNSHIP, et al.,                     :
                                                         :
                       Defendants.                       :

                                                   ORDER

          AND NOW, this __11th__ day of August 2021, upon consideration of Defendant Leah

Cesanek’s Motion for Summary Judgment (ECF 42) and Plaintiff’s Response in Opposition (ECF

43), IT IS HEREBY ORDERED AND DECREED that Defendant’s Motion for Summary

Judgment is GRANTED.


          Judgment is entered in favor of Defendant Leah Cesanek and all claims against her are

DISMISSED WITH PREJUDICE.1




                                                         BY THE COURT:

                                                         /s/ Petrese B. Tucker
                                                          ___________________________
                                                          Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum Opinion dated August 11, 2021.
